IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT
                              _______________

                                No. 96-41086
                              _______________




                        UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    VERSUS


                          ROBERT W. SCHMALZRIED,

                                                 Defendant-Appellant.

                        _________________________

            Appeal from the United States District Court
                  for the Eastern District of Texas
                            (6:95-CV-749)
                      _________________________
                           August 14, 1997


Before JOLLY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*



      Robert Schmalzried appeals the denial of his motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

Construing his notice of appeal as an application for a certificate

of appealability (“COA”), in accordance with the provisions of the

Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”),


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Pub. L. No. 104-132, 110 Stat. 1214, 1217-18 (1996), we stayed the

briefing schedule pending the disposition of this COA application.

We now order the briefing schedule to be implemented.

        The AEDPA amended 28 U.S.C. § 2253 to require the issuance of

a COA as a prerequisite to appealing the denial of a § 2255 motion.

In United States v. Orozco, 103 F.3d 389 (5th Cir. 1996), we held

that the COA requirement applies to § 2255 petitions in which the

notice of appeal was filed on or after the effective date of the

AEDPA, April 24, 1996.             Id. at 390-92.

        Schmalzried filed his notice of appeal on October 28, 1996.

Therefore, we construed the notice of appeal as a request for a

COA1        and   stayed   briefing     pending       the    disposition       of    this

application.2           The     intervening       decision   in   Lindh   v.    Murphy,

117 S. Ct. 2059 (1997), however, eliminates the need to issue a COA

in the instant case.               In Lindh, the Court concluded that the

amendments to chapter 153 of title 28 apply only to cases filed

after the effective date of the AEDPA.                  Id. at 4561.       Insofar as

the COA requirement, 28 U.S.C. § 2253(c), falls within chapter 153

of     title      28,   Lindh    has   overruled      Orozco.      Hence,      the    COA

requirement applies only to § 2255 petitions filed after the

effective date of the AEDPA.              United States v. Carter, 117 F.3d

262, 264 (5th Cir. 1997).


        1
        See FED. R. APP. P. 22(b) (providing that a notice of appeal shall be
construed as a motion for COA if no express request is filed); see also Orozco,
103 F.3d at 392.
        2
            See Lucas v. Johnson, 101 F.3d 1045, 1046 (5th Cir. 1996).

                                              2
     Schmalzried filed his § 2255 petition on October 13, 1995.

Therefore, a COA is not needed to vest jurisdiction in this court.

Accordingly, we order that a briefing notice shall issue forthwith,

instructing the United States to respond to Schmalzried's brief,

and the appeal shall be submitted for consideration and action in

accordance with the usual procedures.

     IT IS SO ORDERED.




                                3